DETAILED ACTION
This action is responsive to amendment filed on November 23rd, 2020. 
Claims 1~20 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1~20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3~7, 9~10, 12~16, and 19~20 are rejected under 35 U.S.C. 103 as being unpatentable over Arolovitch (U.S 2019/0205172) in view of Thornton et al. hereinafter Thornton (U.S 2012/0036180), Purdy, SR hereinafter Purdy (U.S 2011/0055312) and Krishnan et al. hereinafter Krishnan (U.S 2016/0217010).
Regarding Claim 1, 
Arolovitch taught a method comprising: 
transmitting, by the edge node in response to receiving the first packet associated with initiating the client-server session, a workload request to a workload orchestrator of the network [¶48, service (“workload orchestrator”) receives request for software workload; ¶50]; 

the workload orchestrator transmitting a request to the selected server to create a workload to process the client-server session [¶81, execution of the software workload; ¶91, container based isolation; ¶97].
Arolovitch did not specifically teach receiving, at an edge node of a network, a first packet associated with initiating a client-server session; receiving, at the edqe node in response to transmitting the workload request, data identifying a selected server from the workload orchestrator, wherein receiving the data identifying the selected server comprises receiving the data identifying the selected server from the workload orchestrator in response to: the workload orchestrator sending, to the edge node, the data identifying the selected server and forwarding, by the edge node, one or more other packets associated with the client-server session to the selected server.
Thornton taught receiving, at an edge node of a network, a first packet associated with initiating a client-server session [¶39, clients 102-106 requests network service from proxy server 114 (“edge server”) to all servers 108]; receiving, at the edqe node in response to transmitting the workload request, data identifying a selected server from the workload orchestrator, wherein receiving the data identifying the selected server comprises receiving the data identifying the selected server from the workload orchestrator [¶42, proxy server 114 broadcasts an interest packet with a CCN name that includes the following string: /SYN/<5T>/<cookie>/<seq>/<my.seq>/Server 108/, indicating that server 108 is the selected server] in response to: the workload orchestrator  proxy server 114 broadcasts its interest to all servers to determine if there is a pre-existing session between client 102 and the server. The server with a matching session would respond to the interest in a timely manner so it can be selected by proxy server 114].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Thornton’s teaching of receiving, at an edge node of a network, a first packet associated with initiating a client-server session; receiving, at the edge node in response to transmitting the workload request, data identifying a selected server from the workload orchestrator, wherein receiving the data identifying the selected server comprises receiving the data identifying the selected server from the workload orchestrator in response to: the workload orchestrator sending, to the edge node, the data identifying the selected server and forwarding, by the edge node, one or more other packets associated with the client-server session to the selected server with the teachings of Arolovitch, because the combination would solve the issues of receiving data from an IP address closely associated with a physical object or location thus, improving network demands [Thornton: ¶9].
The combination of Arolovitch and Thorton did not specifically teach the workload orchestrator selecting a list of a plurality of available geographically or logically distributed servers in network nodes to process the client-server session, the list of the plurality of available geographically or logically distributed servers arranged in an order of proximity to a client computing device that transmitted the first packet, the workload orchestrator 
Purdy taught selecting a list of a plurality of available geographically or logically distributed servers in network nodes to process the client-server session, the list of the plurality of available geographically or logically distributed servers arranged in an order of proximity to a client computing device that transmitted the first packet, the workload orchestrator selecting the selected server from among the list of the plurality of available geographically or logically distributed servers in network nodes to process the client-server session based on a score assigned to 2S/N: 16/152,267 each of the plurality of available geographically or logically distributed servers, the workload orchestrator selecting the selected server with the highest score in the list [¶54].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Purdy’s teaching of selecting a list of a plurality of available geographically or logically distributed servers in network nodes to process the client-server session, the list of the plurality of available geographically or logically distributed servers arranged in an order of proximity to a client computing device that transmitted the first packet, the workload orchestrator selecting the selected server from among the list of the plurality of available geographically or logically distributed servers in network nodes to process the client-server session based on a score assigned to 2S/N: 16/152,267 each of the plurality of available geographically or logically distributed 
The combination of Arolovitch, Thorton, and Purdy did not specifically teach wherein the list of the plurality of available geographically or logically distributed servers is selected based a weighted blend of metric values comprising one or more of a processor load, storage usage, a memory availability, and a number of sessions.
Krishnan aught the list of the plurality of available geographically or logically distributed servers is selected based a weighted blend of metric values comprising one or more of a processor load, storage usage, a memory availability, and a number of sessions [¶27~¶31].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Purdy’s teaching of wherein the list of the plurality of available geographically or logically distributed servers is selected based a weighted blend of metric values comprising one or more of a processor load, storage usage, a memory availability, and a number of sessions with the teachings of Arolovitch, Thorton, and Purdy, because the combination would determine suitable physical server thus, providing a more intelligent workload deployment system [Krishnan: ¶23].
Regarding Claim 3, 
Arolovitch taught further comprising the workload orchestrator selecting the selected server, from among the plurality of available geographically or logically 
Regarding Claim 4, 
Arolovitch taught further comprising the workload orchestrator selecting the selected server, from among the plurality of available geographically or logically distributed servers, to process the client-server session by selecting a particular server that is physically or geographically closest to a client computing device that transmitted the packet that is associated with initiating the client-server session [¶55, geographical proximity]. 
Regarding Claim 5, 
Arolovitch taught the workload orchestrator, the selected server and the plurality of geographically or logically distributed servers being in a public cloud computing environment [¶28].  
Regarding Claim 6, 
Arolovitch taught the selected server is a virtual computing instance in the public cloud computing environment [¶39; ¶91; ¶92]. 
Regarding Claim 7, 
Arolovitch taught the first packet is a transmission control protocol (TCP) SYN packet [¶43, HTTP which obviously requires TCP], and wherein the selected server is a virtual computing instance in the public cloud computing environment using Kubernetes container virtualization [¶91]. 
Regarding Claim 9,
Arolovitch taught further comprising: receiving, at the edge node of the network, a second packet associated with initiating another client-server session; in response to receiving the second packet from the workload that is associated with initiating the 
It would have been obvious to modify the teachings of Arolovitch to process multiple requests from other clients since the prior art clearly processes a request from a single client. Since each request is a separate session, the nodes selected to execute the software workloads would also be associated to respective request.
Regarding Claims 10, 12~16, and 19~20, the claim is similar in scope to claim(s) 1, 3~7 and 9 and therefore, rejected under the same rationale.

Claims 2, 8, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arolovitch, Thorton, Purdy, and Krishnan in view of Official Notice hereinafter ‘ON’.
Regarding Claim 2, 11, and 18, 
Arolovitch taught further comprising: executing one of the following: receiving a packet that is associated with completing the same client-server session [¶42, proxy server 114 broadcasts its interest to all servers to determine if there is a pre-existing session between client 102 and the server]; and 
Arolovitch, Thorton, Purdy, and Krishnan in view of ON taught in response thereto, transmitting a workload termination request to the workload orchestrator, and the 
Regarding Claims 8 and 17,
Arolovitch, Thorton, Purdy, and Krishnan in view of ON taught the packet being a transmission control protocol (TCP) SYN packet having an HTTP request in a payload, and the selected server being a virtual computing instance in the public cloud computing environment implementing a micro-service in a service mesh architecture. See U.S 2019/0004871. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2457